          Case 5:21-cv-00127-JD Document 15 Filed 05/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

SAQUANNA CALVIN,                          )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )      Case No. CIV-21-00127-JD
                                          )
IC SYSTEMS INC., and                      )
KANSAS COUNSELORS INC.                    )
                                          )
                     Defendants.          )

                     ORDER SETTING BRIEFING SCHEDULE

       Before the Court is Plaintiff’s Motion to Strike the Affirmative Defenses in I.C.

System, Inc.’s Answer (“Motion”) [Doc. No. 14], seeking to strike defenses asserted by

Defendant I.C. System, Inc. (“Defendant”). Under LCvR7.1(g), this matter is set for an

expedited briefing schedule.

       The Court notes that motions to strike affirmative defenses are generally

disfavored, United States v. Hardage, 116 F.R.D. 460, 462 (W.D. Okla. 1987), and it

appears that the parties should be able to work cooperatively to overcome such disputes

without Court intervention. In sum, the Court expects the parties to confer and resolve

this dispute.

       Accordingly, the Court is requiring counsel for the parties to confer telephonically

in good faith regarding the matters presented in the Motion before any response brief is

filed to determine if the parties can reach an agreement on the Motion without Court

involvement. If any agreement is reached and includes Defendant filing an amended

answer, Defendant shall move to amend its answer by June 7, 2021, following the
            Case 5:21-cv-00127-JD Document 15 Filed 05/21/21 Page 2 of 2




applicable federal and local rules, and shall indicate if the amendment is opposed or

unopposed. Any unopposed motion should include a proposed order.

         If the parties do not resolve their dispute, any response brief by Defendant shall be

filed on or before June 7, 2021. The Defendant shall include within its response brief a

certificate of conference indicating the date, time, and length of the conference between

counsel for the parties, who attended the conference, what resolutions were reached

between the parties, and what issues remain to be resolved by the Court. If the parties

resolve any aspects of the Motion but not the entire Motion, Defendant shall clearly state

those resolutions in its response brief. Any reply brief (to address new information only)

by Plaintiff must be filed no later than June 11, 2021. A reply, if filed, is limited to five

pages.

         If the parties are unable to fully resolve the issues in the Motion, the Court will

either rule on the submitted briefs or set a hearing if it determines that one is necessary.

         IT IS SO ORDERED this 21st day of May 2021.




                                                2
